Title: To George Washington from Henry Jackson, 12 August 1782
From: Jackson, Henry
To: Washington, George


                  
                     Sir
                     Camp Nelsons point Augt 12th 82
                  
                  By General Orders of the 23 July my Regiment was Order’d to march on the 24th to Relieve the Post’s of Verplanks, Stoney point & Dobbs Ferry, three Companies under the command of Major Trescott was stationed at Verplanks and Stoney point, with the six remaining Companies I took Post at Dobbs’s Ferry.
                  agreeable to your Excellency’s Instructions, I beg leave to make the follow’g Report.
                  July 26th  A Flag from New York with Letters from Sir Guy Carleton for your Excely: they were forwarded by Express—Miss Anna Yard a young Lady from Philadelphia, pass’d into New York in the above Flag.  She had permission from the Governor of Pensylvania.
                  27th  Captain David Barcley Paymaster of the 76 British Regiment applied for a Flag of Truce for himself & servant to pass to New York, he had permission for himself from the Secretary of War & a Flag was granted him, as no mention was made of his servant he was detained untill permission could be obtain’d from Genl Heath for that purpose.
                  28th  Recd orders from General Heath to permit Captain Barcley’s servant to go into New York—I wrote the Commissary at Kings Ferry for a Supply of hard Bread, to be deposited in the Magazine for the use of the Garrison in case of extremity, but could not receive any.
                  30th  a Flag arrived from New York for Edward Winslow Esqr. of North Carolina & Mr Moyes of Philadelphia—Mr Winslow had your Excellency’s permission, & Mr Moyes from the Governor of Pensylvania.
                  31st  Recd a Letter by Express from General Heath inclosing two Letters to Sr Guy Carleton, one of them from your Excellency, the other from Count de Roshambeau, a Flag was immediately sent with them to the Enemies out Post on Hudsons River—a Flag came up from the Enemy for Mr Sheather and Captain Barclay’s servant, Mr Sheather had permission from his Excellency Governor Trumbull—when the Flag returnd I receivd information that 20 Gun Ship from New York had come up the River and anchor’d at Spike & Devil.
                  Augt 2d  a Flag from below with a Letter for your Excellency, from Sir Guy Carleton—it was forwarded by Express to General Heath.
                  3d  Early this morning a Flag from New York, with Letters for your Excellency, & Count de Roshambeau they were forwarded to your Excelly by Express—William Blake Esqr. came up in the Flag, but not having a permit to land was orderd back to New York, untill your Excellencys pleasure could be know respectg him.
                  4th  a Flag from New York with Mr Robert Stewart & 28 Prisoners of War on Parole, they not having your Excellencys permission were not sufferd to land, I sent an Express to Genl Heath on the subject.
                  Augt 6th  Recd directions from Genl Heath granting liberty for Mr Stewart & the Prisoners to land, but to remain at the post—in the Eveng an Express arrived from your Excellency permiting the Prisoners to proceed to there homes, & leave for Mr Blake to come out of New York, also two Letters one for Sir Guy Carleton the other for Captain Ludlow of the British Guards—they were sent to New York by the Flag that came up with the Prisoners.
                  7th  granted a Flag to Captain Sohmeeds (a Hessian Q. Master) one Serjeant & a Servant to proceed to New York—he had permission from your Excellency, dated at Head Quarters July 11th 1782.
                  Augt 8th  this Eveng a Flag from New York with William Blake Esqr. & 41 prisoners of War on Parole, they were permited to Land & Pass where they pleased—one of the hands belonging to the Flag deserted, search was made for him, but could not be found.
                  Augt 9th  Recd directions from your Excellency permiting Mr Robert Stewart to proceed into the Country.
                  10th  in the morning was Relieved by the first Connecticut Regiment.
                  during my Command nine Deserters from the Enemy came out to my Post, & two Men from my Regiment Deserted, one of them to the Enemy—they were British Lads, & joind my Regiment but a few days before I went on the Command—the inclosed is a return of the Warlike Stores &ca at the Post of Dobbs’s Ferry—I have the Honor to be with the highest respect your Excellys most obt Humbe servant
                  
                     Henry Jackson Colo.
                     9th Massa. Regiment
                     
                  
               